t c summary opinion united_states tax_court jody eldred and pamela eldred petitioners v commissioner of internal revenue respondent docket no 12049-17s filed date jody eldred and pamela eldred pro sese michael k park sarah a herson and albert b brewster ii for respondent summary opinion guy special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined that petitioners are liable for federal_income_tax deficiencies an addition_to_tax and accuracy-related_penalties for the years and in the amounts as follows year deficiency sec_6651 sec_6662 addition_to_tax penalty dollar_figure big_number big_number dollar_figure --- --- dollar_figure big_number big_number petitioners husband and wife filed a timely petition for redetermination with the court pursuant to sec_6213 at the time the petition was filed they resided in california after concessions the issues remaining for decision are whether petitioners are entitled to deductions for various expenses reported on schedule c profit or loss from business for the taxable_year sec_2013 sec_2014 and sec_2015 years in issue 1unless otherwise indicated all section references are to the internal_revenue_code code as amended and in effect for the taxable_year sec_2013 sec_2014 and sec_2015 and all rule references are to the tax_court rules_of_practice and procedure monetary amounts are rounded to the nearest dollar 2for clarity the parties’ concessions are set forth in the text below in excess of amounts respondent allowed liable for an addition_to_tax under sec_6651 for the taxable_year and liable for accuracy-related_penalties under sec_6662 for the years in issue background3 i jody eldred productions during the years in issue mr eldred was the sole_proprietor of jody eldred productions mr eldred refers to himself as a multi-hyphenate explaining that he earns a living producing videos in various formats and that he performs multiple roles in the activity including writer producer director editor and cameraman ii petitioners’ tax returns petitioners filed form sec_1040 u s individual_income_tax_return for the years in issue and attached to each return a schedule c related to mr eldred’s video production activity petitioners reported schedule c gross_income and total expenses for the years in issue as follows year gross_income total expenses dollar_figure big_number big_number dollar_figure big_number big_number 3some of the facts have been stipulated although petitioners’ tax_return for was due to be filed with the internal_revenue_service irs on date under a filing extension it was not filed until date petitioners’ tax returns for the years in issue were prepared by charles payne an accountant mr payne passed away after filing petitioners’ tax returns for the years in issue and before the trial iii the parties’ concessions for the taxable_year respondent concedes that petitioners substantiated expenses of dollar_figure attributable to the business use of their home4 and dollar_figure of the expenses that they reported on schedule c schedule c expenses remaining in dispute comprise depreciation and sec_179 expenses of dollar_figure taxes and license expenses of dollar_figure and research_and_development expenses of dollar_figure for the taxable_year respondent concedes that petitioners are entitled to dependency_exemption deductions and child tax_credits for two grandchildren and that they substantiated dollar_figure of the expenses that they reported on schedule c the parties agree that petitioners substantiated expenses related to the business use of their home and that the portions of their mortgage interest payments and 4respondent further concedes that petitioners are entitled to an increase of dollar_figure in respect of the portion of their annual utility expenses for attributable to the business use of their home property taxes attributable to the business use of their home will be accounted for in computing the allowable deduction petitioners concede that they failed to substantiate schedule c legal and professional services expenses of dollar_figure schedule c expenses remaining in dispute comprise depreciation and sec_179 expenses of dollar_figure and research_and_development expenses of dollar_figure for the taxable_year respondent concedes that petitioners substantiated expenses of dollar_figure for the business use of their home and dollar_figure of the expenses that they reported on schedule c are entitled to dependency_exemption deductions and child tax_credits for two grandchildren and are entitled to itemized_deductions for charitable_contributions and an additional home mortgage interest_expense of dollar_figure and dollar_figure respectively petitioners concede that they failed to report dollar_figure of income for the taxable_year schedule c expenses remaining in dispute comprise miscellaneous expenses of dollar_figure and research_and_development expenses of dollar_figure the parties agree that petitioners made charitable_contributions of dollar_figure in taxable_year and that amount is eligible to be carried over to subsequent taxable years 5other adjustments are computational and shall be accounted for in the parties’ computations for entry of decision under rule iv petitioners’ records petitioners provided the court with a tax summary report for each of the years in issue and a copy of a retail installment_sale contract for a ford truck the retail installment_sale contract shows that mr eldred purchased a used ford truck on date for dollar_figure and paid sales_tax of dollar_figure in connection with that transaction discussion as a general_rule the commissioner’s determination of a taxpayer’s liability in a notice_of_deficiency is presumed correct and the taxpayer bears the burden of proving that the determination is incorrect rule a 290_us_111 deductions and credits are a matter of legislative grace and the taxpayer generally bears the burden of proving entitlement to any deduction or credit claimed rule a 503_us_79 292_us_435 a taxpayer must substantiate deductions claimed by keeping and producing adequate_records that enable the commissioner to determine the taxpayer’s correct_tax liability sec_6001 65_tc_87 6petitioners do not contend and the record does not suggest that the burden_of_proof should shift to respondent pursuant to sec_7491 aff’d per curiam 540_f2d_821 5th cir 43_tc_824 a taxpayer claiming a deduction on a federal_income_tax return must demonstrate that the deduction is allowable pursuant to a statutory provision and must further substantiate that the expense to which the deduction relates has been paid_or_incurred sec_6001 hradesky v commissioner t c pincite under sec_162 a deduction is allowed for ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business a deduction normally is not allowed however for personal living or family_expenses sec_262 whether an expenditure satisfies the requirements for deductibility under sec_162 is generally a question of fact see 320_us_467 when a taxpayer establishes that he or she paid_or_incurred a deductible expense but fails to establish the amount of the deduction the court normally may apply the cohan_rule to estimate the amount allowable as a deduction 39_f2d_540 2d cir 85_tc_731 there must be sufficient evidence in the record however to permit the court to conclude that a deductible expense was paid_or_incurred in at least the amount allowed 245_f2d_559 5th cir as used in sec_162 an ordinary_expense is defined as one which is normal usual or customary in the taxpayer’s trade_or_business see 308_us_488 and necessary has been defined as appropriate and helpful see welch v helvering u s pincite sec_274 prescribes more stringent substantiation requirements to be met before a taxpayer may deduct certain categories of expenses including expenses related to the use of listed_property as defined in sec_280f see 50_tc_823 aff’d per curiam 412_f2d_201 2d cir the term listed_property includes passenger automobiles sec_280f to satisfy the requirements of sec_274 a taxpayer generally must maintain adequate_records or produce sufficient evidence corroborating his own statement establishing the amount date and business_purpose for an expenditure or business use of listed_property sec_1_274-5t c temporary income_tax regs fed reg date sec_1_274-5t temporary income_tax regs fed reg date provides in relevant part that adequate_records generally consist of an account book a diary a log a statement of expense trip sheets or a similar record made at or near the time of the expenditure or use along with supporting documentary_evidence sec_1_274-5 income_tax regs provides that the strict substantiation requirements of sec_274 for vehicle expenses must be met even where the optional standard mileage rate is used moreover the court may not use the cohan_rule to estimate expenses covered by sec_274 sanford v commissioner t c pincite sec_1_274-5t temporary income_tax regs fed reg date i schedule c expenses a vehicle expenses for and petitioners reported vehicle expenses of dollar_figure and dollar_figure on schedules c for the taxable_year sec_2013 and sec_2014 respectively the vehicle expenses were computed using the optional standard mileage method respondent conceded that petitioners are entitled to deductions for these expenses petitioners also claimed and respondent disallowed depreciation and sec_179 expenses of dollar_figure and dollar_figure for the taxable_year sec_2013 and sec_2014 respectively petitioners explained at trial that the depreciation and sec_179 expenses are attributable to the vehicle that mr eldred used for business purposes taxpayers who deduct vehicle depreciation expenses may compute their deductions through use of a predetermined standard mileage rate in lieu of substantiating the actual amount of expenditures relating to the business use of listed_property see eg 60_tc_503 see also sec_1_274-5 income_tax regs the standard mileage method includes an allowance for all fixed and variable costs of a vehicle including depreciation maintenance and repairs tires gasoline oil insurance and other fees see campana v commissioner tcmemo_1990_395 revproc_2010_51 sec_4 2010_51_irb_883 under the standard mileage method a taxpayer deducts vehicle expenses in an amount equal to the predetermined rate set by the commissioner each year multiplied by the number of business miles driven in the year although petitioners are entitled to deductions related to the business use of their vehicle the parties have agreed to deductions for vehicle expenses for and computed under the standard mileage method which includes an allowance for actual operating_expenses and encompasses depreciation inasmuch 7the commissioner generally updates the optional standard mileage rate annually see sec_1_274-5 income_tax regs notice_2012_72 sec_2 2012_50_irb_673 established the standard mileage rate of cents per mile for taxable_year notice_2013_80 sec_3 2013_52_irb_821 established the standard mileage rate of cents per mile for taxable_year as the parties announced at trial and subsequently stipulated that petitioners are entitled to deductions for vehicle expenses using the standard mileage method it follows that petitioners are not entitled to additional deductions for depreciation and sec_179 expenses b taxes and license expenses petitioners claimed a deduction for taxes and license expenses of dollar_figure for the taxable_year the record reflects that they paid sales_tax of dollar_figure in connection with the purchase of the ford truck in date notably on schedule a itemized_deductions petitioners claimed a deduction of dollar_figure for state and local_taxes including in relevant part general sales_taxes of dollar_figure while petitioners were uncertain at trial about the source of the taxes and license expenses reported on schedule c they did not offer any evidence about the specific source of the deduction for general_sales_tax claimed on schedule a and not disallowed by respondent without additional evidence regarding this item an inference may fairly be drawn that petitioners claimed a deduction for the sales_tax on the ford truck on both schedules a and c under the circumstances the court sustains respondent’s determination disallowing a deduction for the taxes and license expenses claimed on schedule c c research_and_development expenses petitioners reported research_and_development expenses of dollar_figure dollar_figure and dollar_figure for the taxable_year sec_2013 sec_2014 and sec_2015 respectively respondent disallowed deductions for these expenses on the ground that they do not constitute ordinary and necessary business_expenses upon review of petitioners’ records at trial mr eldred acknowledged that he had erroneously included some personal expenses among the research_and_development expenses reported on schedules c several other items that mr eldred reported as research_and_development expenses appear to the court to be attributable at least in part to personal living or family_expenses under sec_262 these items include for example movie tickets monthly charges for video on demand services ie amazon hulu netflix and martial arts pay-per- view charges considering all the circumstances the court concludes that a portion of these expenses was primarily for the personal benefit of petitioners and their immediate_family and any business_purpose was distinctly secondary and incidental see eg 55_tc_94 mr eldred established through records and testimony that he paid some deductible research_and_development expenses during the years in issue because he failed to establish the precise amount of the deduction the court will estimate that amount see cohan v commissioner f 2d pincite on the record presented the court concludes that petitioners substantiated research_and_development expenses of dollar_figure dollar_figure and dollar_figure for the taxable_year sec_2013 sec_2014 and sec_2015 respectively d miscellaneous expenses for petitioners claimed a deduction for miscellaneous expenses of dollar_figure for the taxable_year and dollar_figure of that amount remains in dispute petitioners explained at trial that the balance of the miscellaneous expenses was attributable to the cost of a computer and accessories that they purchased and placed_in_service in date respondent conceded that petitioners had properly substantiated the expenditure petitioners in turn acknowledged as respondent maintained that they had failed to make a proper election under sec_179 to treat the item as a current_expense under the circumstances petitioners were obliged to capitalize the expenditure and are not entitled to the benefits of a sec_280f subjects computers to the special substantiation requirements of sec_274 as listed_property current deduction under sec_179 see jackson v commissioner tcmemo_2008_70 wl at ii addition_to_tax respondent determined that petitioners are liable for an addition_to_tax under sec_6651 for the taxable_year sec_6651 imposes an addition_to_tax for failure to timely file a tax_return unless it is shown that such failure is due to reasonable_cause and not due to willful neglect the addition_to_tax is equal to of the amount of the tax required to be shown on the return if the failure_to_file is not for more than one month sec_6651 an additional is imposed for each month or fraction thereof in which the failure_to_file continues to a maximum of of the tax id if a taxpayer exercised ordinary business care and prudence and was nonetheless unable to file the return within the date prescribed by law then reasonable_cause exists sec_301_6651-1 proced admin regs willful neglect means a conscious intentional failure or reckless indifference 469_us_241 9respondent acknowledged that petitioners were entitled to a first-year depreciation deduction in respect of the property in question the parties shall compute the allowable_amount of a depreciation deduction for the computer and accessories under rule petitioners do not dispute that their tax_return for was not timely filed and they did not present any evidence to establish reasonable_cause consequently we sustain respondent’s determination that petitioners are liable for an addition_to_tax under sec_6651 for iii accuracy-related_penalties sec_6662 and b and imposes an accuracy-related_penalty equal to of the amount of any underpayment_of_tax that is due to the taxpayer’s negligence or disregard of rules or regulations or to any substantial_understatement_of_income_tax the term negligence includes any failure to make a reasonable attempt to comply with the provisions of the code and the term disregard includes any careless reckless or intentional disregard of rules or regulations sec_6662 a taxpayer is negligent if he fails to make a reasonable attempt to ascertain the correctness of a deduction credit or exclusion on a return which would seem to a reasonable and prudent person to be ‘too good to be true’ under the circumstances see sec_1_6662-3 income_tax regs with respect to a taxpayer’s liability for any penalty sec_7491 places on the commissioner the burden of production thereby requiring the commissioner to come forward with sufficient evidence indicating that it is appropriate to impose the penalty 116_tc_438 once the commissioner meets his burden of production the taxpayer must produce persuasive evidence that the commissioner’s determination is incorrect id pincite see rule a welch v helvering u s pincite respondent has met his burden of productiondollar_figure as discussed above the court has sustained respondent’s determinations disallowing deductions for various expenses that petitioners reported for each year in issue petitioners conceded some adjustments and acknowledged without explanation that they failed to report income for the taxable_year petitioners did not offer a meaningful defense to the imposition of accuracy-related_penalties in this case other than to assert that they relied on mr payne to prepare their tax returns in the absence of any objective evidence that petitioners reasonably attempted to ascertain the correctness of the disallowed deductions or to comply with the provisions of the code we sustain respondent’s determination that they are liable for accuracy-related_penalties under sec_6662 10the record includes a civil penalty approval form executed by the irs tax examiner’s group manager approving the sec_6662 penalties determined in the notice_of_deficiency see sec_6751 to reflect the foregoing decision will be entered under rule
